Exhibit 10.1

EMPLOYMENT AGREEMENT

BETWEEN

Primoris Services Corporation

AND

Thomas McCormick


November 4, 2019

 

 

 

 

 



 

 

 

 



 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into and becomes
effective as of November 4, 2019,  by and between Primoris Services Corporation,
a Delaware corporation (the “Employer”), and Thomas McCormick (the “Employee”).

WHEREAS, the Employer desires to employ the Employee, and the Employee desires
to accept such employment, on the terms and subject to the conditions
hereinafter set forth; 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

1.



Definitions. 

Generally, defined terms used in this Agreement are defined in the first
instance in which they appear herein.  In addition, the following terms and
phrases shall have the following meanings:

“Affiliates” shall have the meaning as defined in Rule 12b-2 promulgated under
the Securities and Exchange Act of 1934, as amended.

“Board” shall mean the board of directors of Employer.

“Business”  shall mean the business engaged in by Employer, which includes,
among other services, site development, heavy civil construction, water and
wastewater construction, fabrication, infrastructure construction, including
highways and bridges, oil and gas pipeline construction and replacement,
directional drilling, construction of industrial facilities, equipment
installation, storage facilities, process piping, engineering, project
management, inspection services, structural steel and maintenance services.

“Cause” shall mean the Employee’s:

(i) failure to devote substantially all his working time to the business of
Employer and its Affiliates;

(ii) willful disregard of his duties, or his intentional failure to act where
the taking of such action would be in the ordinary course of the Employee’s
duties hereunder;

(iii) gross negligence or willful misconduct in the performance of his duties
hereunder;

(iv) commission of any act of fraud, theft or financial dishonesty, or any
felony or criminal act involving moral turpitude; or

(v) unlawful use (including being under the influence) of alcohol or drugs or
possession of illegal drugs while on the premises of the Employer or any of its
Affiliates or while performing duties and responsibilities to the Employer and
its Affiliates.

“Change in Control” shall mean a change in the ownership of a substantial
portion of the assets of Employer such that any one Person, or more than one
Person acting as a group (as determined under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the Department of Treasury
regulations thereunder) (Code Section 409A, together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the date hereof, “Section 409A”), acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such Person or Persons) assets from Employer that have a total gross fair
market value equal to or more than 80% of the total gross fair market value of
all of the assets of Employer immediately before such acquisition or
acquisitions; or (ii) a change in the effective control of Employer such that
any one Person, or more

 

 

 

 

 

 

 



 

than one Person acting as a group (as determined under Section 409A), acquires
(or has acquired during the twelve-month period ending on the date of the most
recent acquisition by such Person or Persons) ownership of stock of Employer
possessing more than fifty percent (50%) of the total fair market value or total
voting power of the stock of Employer.  For purposes of the preceding clauses
(i) and (ii), terms used therein shall have the meanings ascribed to them by
Section 409A.  A Change in Control shall not occur if any Affiliate of Employer
is the acquirer.

“Confidential Information” shall mean all proprietary and other information
relating to the Business and operations of Employer, which has not been
specifically designated for release to the public by an authorized
representative of Employer, including, but not limited to the following: (i)
information, observations, procedures and data concerning the Business or
affairs of Employer; (ii) products or services; (iii) costs and pricing
structures; (iv) analyses; (v) drawings, photographs and reports; (vi) computer
software, including operating systems, applications and program listings; (vii)
flow charts, manuals and documentation; (viii) data bases; (ix) accounting and
business methods; (x) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice; (xi) customers, vendors, suppliers and customer, vendor and supplier
lists; (xii) other copyrightable works; (xiii) all production methods,
processes, technology and trade secrets and (xiv) all similar and related
information in whatever form.  Confidential Information will not include any
information that has been published in a form generally available to the public
prior to the date the Employee proposes to disclose or use such
information.  Confidential Information will not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

“Disability” shall mean the Employee’s inability, due to physical or mental
illness or disability, to perform the essential functions of his employment with
the Employer, even with reasonable accommodation that does not impose an undue
hardship on the Employer, for more than sixty (60) consecutive days, or for any
ninety (90) days within any one year period, unless a longer period is required
by federal or state law, in which case such longer period will be
applicable.  The Employer reserves the right, in good faith, to make the
determination of Disability under this Agreement based on information supplied
by the Employee and/or his medical personnel, as well as information from
medical personnel selected by the Employer or its insurers.

“Employer” shall mean Primoris Services Corporation.    

 “Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, an investment fund, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Termination Date” shall mean the effective date of the termination of the
Employee’s employment hereunder, which (i) in the case of termination by
resignation, shall mean the date that is ninety (90) days following the date of
the Employee’s written notice to the Employer of his resignation; provided,
however, that the Employer may accelerate the Termination Date; (ii) in the case
of termination by reason of death shall mean the date of death; (iii) in the
case of termination by reason of Disability, shall mean the date specified in
the notice of such termination delivered to the Employee by the Employer; (iv)
in the case of a Termination for Cause or a Termination without Cause, shall
mean the date specified in the written notice of such termination delivered to
the Employee by the Employer; (iv) in the case of termination by mutual
agreement shall mean the date mutually agreed to by the parties hereto and (v)
in the case of nonrenewal, shall mean the expiration of the Employment Period.  
 

2.



Employment. 

(a)  Initial Term.    The Employer shall employ the Employee, and the Employee
accepts employment with the Employer, upon the terms and conditions set forth in
this Agreement.  The initial term of this Agreement (the “Initial Term”) shall
be for a period of five (5) years commencing on the date hereof, unless
terminated earlier pursuant to Article 5 hereof; provided, however, that
Employee’s obligations in Article 11 and Article 12 hereof shall continue in
effect after such termination.



2

 



 

(b)  Additional Terms.  This Agreement may be extended beyond the Initial Term
upon the mutual consent and agreement of Employee and Employer.  The Initial
Term and additional terms, if any, shall collectively be referred to herein as
the “Employment Period”.

3.



Position and Duties. 

During the Employment Period, the Employee shall serve as President and Chief
Executive Officer, reporting to the Board, and shall have the usual and
customary duties, responsibilities and authority of such position.  During the
Employment Period the Employee shall also serve as a member of the Board of
Directors of Employer, subject to and in accordance with the bylaws and
corporate charters of Employer.  In addition, during the Employment Period, if
elected or appointed thereto, shall serve as an officer and/or member of the
board of any Affiliate of Employer as reasonably requested by the Employer and
its Affiliates, in each case, without additional compensation hereunder.  The
Employee hereby accepts such employment and positions and agrees to diligently
and conscientiously devote his full and exclusive business time, attention, and
best efforts in discharging and fulfilling his duties and responsibilities
hereunder.  The Employee shall comply with the Employer’s policies and
procedures and the direction and instruction of the Board and the Employee shall
not engage in any business activity which, in the reasonable judgment of the
Board, conflicts with the duties of the Employee hereunder, whether or not such
activity is pursued for gain, profit or other pecuniary advantage. 
Notwithstanding the above, nothing in this Article shall prohibit or restrict
Employee from i) engaging in or holding any passive investment, including any
equity interest, in any business activity as specified in Section 12(d), and ii)
subject to the restrictions set forth in Section 12, and subject to the consent
of the board of directors of Employer, serving as a member of a board of
directors of any other publicly held, or private company.

4.



Compensation

(a) Salary.  During the Employment Period, the Employer shall pay the Employee
base salary (the “Base Salary”) at the rate of six hundred twenty five thousand
Dollars ($625,000) per annum, payable in equal installments on Employer’s
regular payroll dates, less applicable deductions and withholdings.  The Board,
or the compensation committee of the Board (the “Compensation Committee”) shall
undertake a review of the Base Salary not less frequently than annually during
the Employment Period and may increase, but not decrease, the rate of Base
Salary from the rate then in effect.

(b) Bonus.  In addition to the Base Salary, during the Employment Period, the
Employee shall be eligible to receive a Target Bonus (as that term is defined in
the Incentive Compensation Plan (“ICP”) then in effect at the time of the bonus
issuance) of one hundred seventy five percent (175%) of the Base Salary through
November 3, 2019, and two hundred twenty five percent (225%) of the Base Salary
from and after November 4, 2019,  in accordance with the discretionary and
measurable bonuses set forth below, and subject to all other terms and
conditions of the ICP, and the Primoris 2013 Equity Incentive Plan as approved
by the stockholders of Employer on May 3, 2013 (“Equity Plan”).    

(c) Performance Bonus (Discretionary).  In addition to the Base Salary, during
the Employment Period, the Employee shall be eligible to receive a bonus (the
“Discretionary Bonus”) with respect to each calendar year as of the last day of
which the Employee is employed by the Employer.  The amount of the Discretionary
Bonus, if any, payable in respect of any calendar year will be determined at the
sole discretion of Employer by the Board and the Compensation Committee and can
be up to, but not exceeding twenty five percent (25%) of the Target Bonus.   The
Discretionary Bonus, if any, payable with respect to a calendar year shall be
paid within the time specified by Employer in the ICP and/or the Equity Plan.

(d) Performance Bonus (Measurable).  In addition to the Base Salary and the
Discretionary Bonus, during the Employment Period, the Employee shall be
eligible to receive a bonus (the “Measurable Bonus”) with respect to each
calendar year as of the last day of which the Employee is employed by the
Employer.  The amount and measurement criteria of the Measurable Bonus, if any,
payable in respect of any calendar year shall be determined in accordance with
the terms and conditions of the ICP then in effect at the time of the bonus
issuance, and as approved by the Board and the Compensation Committee, and can
be up to, but not exceed one hundred twenty percent (120%) of seventy five
percent (75%) of the Target Bonus.  The Measurable Bonus, if any, payable with
respect to a calendar year shall be paid within the time specified by Employer
in the ICP and/or the Equity Plan.



3

 



 

(e) Partial Bonus Payments in Common Stock.  In the event Employee earns a bonus
under the terms of the ICP, Employee shall be paid twenty five percent (25%) of
both the Discretionary Bonus and the Measurable Bonus in restricted stock units
of Employer (“RSUs”)  calculated at a twenty five percent (25%) discount from
the average of the closing prices of Employer’s common stock on NASDAQ for the
one-month period prior to the beginning of the quarter in which the bonus is
issued (“Average Price”).  All of the RSUs shall vest in accordance with a three
year ratable vesting schedule as set forth in the RSU Agreement between Employer
and Employee and shall all be issued pursuant to the terms of the Equity Plan.
The RSUs issued to Employee under this paragraph, if any, unless prior written
consent is provided by Employer’s Board of Directors, shall be restricted from
trade by Employee until such time as Employee’s employment with Employer has
terminated, or until such time as a Change in Control is effective, and such
restrictions on the sale of such RSUs issued hereunder shall take precedence and
control to the extent there exists any conflicting or other restrictions set
forth in the Equity Plan, or as such Equity Plan may be amended from time to
time.

(f) Benefits and Perquisites.  In addition to the Base Salary, Employee shall be
entitled to all other benefits and perquisites that are provided to other
employees of Employer subject to Employer’s policies and practices in effect and
the terms of applicable benefit plans and arrangements as in effect, and amended
from time to time; provided, however, that during the term of this Agreement,
and subject to Employee’s acknowledgement that some, or all of the benefits and
perquisites provided to Employee may be taxable to Employee in addition to those
taxes withheld under Section 4(g), Employee shall also be entitled to the
following:

 

i)     Three (3) weeks of vacation per annum;

ii)   A vehicle allowance in the sum of Twelve Thousand Dollars ($12,000) per
year, subject to adjustment, and in accordance with the vehicle policy then in
effect by Employer;

iii)  In addition to all business related uses of any aircraft owned or leased
by Employer during the term of this Agreement, Employee shall be entitled to
personal use of said aircraft up to fifty  (50) hours during each calendar year
hereunder;

 

iv)  Reimbursement, in accordance with the paragraph 4(f) herein, the cost of
one club membership, including fees, monthly membership dues and reasonable
personal use.   

(g) Reimbursements.  The Employer shall reimburse the Employee for all
reasonable and necessary business-related expenses incurred by him in the course
of performing his duties under this Agreement which are consistent with
Employer’s policies and practices in effect and then in place at the time of
reimbursement submission, including travel, entertainment and other business
expenses, subject to the Employer’s requirements with respect to reporting and
documentation of such expenses. 

(h) Deductions and Withholding.  The Employer shall deduct from any payments to
be made by it to or on behalf of the Employee under this Agreement any amounts
required to be withheld in respect of any federal, state or local income or
other taxes.

5.



Termination of Employment. 

The Employee’s employment under this Agreement shall be terminated upon the
earliest to occur of the following events:

(a) Termination for Cause.  The Employer may in its sole discretion terminate
this Agreement and the Employee’s employment hereunder for Cause at any time and
with or without advance notice to the Employee. 

(b) Termination without Cause.  The Employer may terminate this Agreement and
the Employee’s employment hereunder without Cause at any time, with or without
notice, for any reason or no reason (and no reason need be given). 



4

 



 

(c) Mutual Agreement.  This Agreement and the Employee’s employment hereunder
may be terminated by the mutual written agreement of the Employer and the
Employee.

(d) Termination by Death or Disability.  This Agreement and the Employee’s
employment hereunder shall automatically terminate upon the Employee’s death or
Disability. 

(e) Resignation.  The Employee may terminate this Agreement and his employment
hereunder upon ninety (90) days advance written notice to the Employer.

(f) Nonrenewal.  In the event either party does not elect to renew the term of
this Agreement, this Agreement and the Employee’s employment hereunder shall
automatically terminate as of the expiration of the current term in effect.    

6.



Compensation upon Termination

(a) General.  In the event of the Employee’s termination of employment for any
reason, the Employee or his estate or beneficiaries shall have the right to
receive the following:

(i) the unpaid portion of the Base Salary and paid time off accrued and payable
through the Termination Date;

(ii) reimbursement for any expenses for which the Employee shall not have been
previously reimbursed, as provided in Section 4(f); and

(iii) continuation of health insurance coverage rights, if any, as required
under applicable law.

(b) Termination for Cause, Resignation, Mutual Agreement or Nonrenewal.  In the
event of the Employee’s termination of employment by reason of (i) Termination
for Cause, (ii) Resignation, (iii) Mutual Agreement or (iv) Nonrenewal, the
Employer shall have no current or further obligations (including Base Salary) to
the Employee under this Agreement other than as set forth in Section 6(a). 

(c) Termination without Cause, by Death, Disability, or Change in
Control.  Subject to Section 6(d), in the event of the Employee’s termination of
employment hereunder by reason of (i) Termination without Cause or (ii) death or
Disability, the Employee shall be entitled to the following (the “Severance
Benefits”):

(i) a lump sum equal to one hundred percent (100%) of the annual Base Salary in
effect upon the Termination Date, payable within fifteen (15) days following the
Termination Date;

(ii) a pro rata amount of a Bonus, if any, which would have been payable to the
Employee for the calendar year in which the Termination Date occurs, determined
after the end of the calendar year in which such Termination Date occurs and
equal to the amount which would have been payable to the Employee if his
employment had not been terminated during such calendar year multiplied by the
fraction, the numerator of which is the number of whole months the Employee was
employed by the Employer during such calendar year and the denominator of which
is 12.  Any pro rata bonus payable under this Section 6(c)(ii) shall be paid in
a lump sum at the time bonuses for such calendar year are otherwise payable to
senior executives of the Employer as specified by Employer in the ICP and/or the
Equity Plan; and

(iii) in the event that the Employee elects COBRA benefits, the Employer shall
pay the Employee’s share of the premium for such COBRA benefits until the
earlier of (i) one year after the Termination Date; or (ii) the date that
Employee obtains comparable health benefits through new employment.

(iv) All of the restricted shares subject to the provisions of Section 4(e).    
 



5

 



 

(d) General Release.  Notwithstanding any provision to the contrary in this
Agreement, the foregoing Severance Benefits under Section 6(c) shall not apply
and the Employer shall have no obligations to pay or provide any Severance
Benefits (other than upon the Employee’s termination of employment by reason of
death), unless the Employee signs, delivers and does not rescind or revoke a
general release of all known and unknown claims of the Employee (and his
affiliates, successors, heirs and assigns and the like) against Employer and the
Board.

(e) The rights of the Employee set forth in this Section 6 are intended to be
the Employee’s exclusive remedy for termination and, to the greatest extent
permitted by applicable law, the Employee waives all other remedies.

7.



Insurance. 

Employer may, for its own benefit, maintain “key man” life and disability
insurance policies covering the Employee.  The Employee will cooperate with
Employer and provide such information or other assistance as they may reasonably
request in connection with obtaining and maintaining such policies.

8.



Exclusive Services. 

During the term of this Agreement, the Employee will not accept or perform any
work, consulting, or other services for any other business entity or for
remuneration of any kind, without written approval by the Board.

9.



The Employee’s Termination Obligations. 

The Employee hereby acknowledges and agrees that all personal property and
equipment furnished to or prepared by the Employee in the course of or incident
to his employment hereunder belongs to Employer and shall be promptly returned
to Employer upon termination of the Employee’s employment.  The term “personal
property” includes, without limitation, all office equipment, laptop computers,
cell phones (excluding any cellular telephone number, which Employee shall have
the right to retain), books, manuals, records, reports, notes, contracts,
requests for proposals, bids, lists, blueprints, and other documents, or
materials, or copies thereof (including computer files), and all other
proprietary and non-proprietary information relating to the business of
Employer.  Following termination of his employment hereunder, the Employee will
not retain any written or other tangible material of Employer.

10.



Acknowledgment of Protectable Interests. 

The Employee acknowledges and agrees that his employment with Employer involves
building and maintaining business relationships and good will on behalf of the
Employer with customers, and other professional contractors, subcontractors,
employees and staff, and various providers and users of services related to
Employer’s business; that he is entrusted with proprietary, strategic and other
confidential information which is of special value to Employer; and that the
foregoing matters are significant interests which the Employer is entitled to
protect.

11.



Confidential Information. 

The Employee agrees that all Confidential Information that comes or has come
into his possession by reason of his employment hereunder is the property of the
Employer and shall not be used except in the course of employment by Employer
and for Employer’s exclusive benefit.  Further, the Employee shall not, during
his employment or thereafter, disclose or acknowledge the content of any
Confidential Information to any Person who is not an employee of Employer
authorized to possess such Confidential Information.  Upon termination of
employment, the Employee shall deliver to Employer all documents, writings,
electronic storage devices, and other tangible things containing any
Confidential Information and the Employee shall not make or retain copies,
excerpts, or notes of such information. 

12.



Non-Competition; Non-Solicitation.

 

In order to protect the Business of Employer and any of its Affiliates,
commencing on the Effective Date and for a period of two (2) years after the
date on which either Employee voluntarily terminates his employment with the

6

 



 

Employer, or Employee is terminated by the Company for Cause, (the end of such
two (2) year period being hereinafter referred to as the “Termination Date”):

 

(a)    Employee will not, directly or indirectly, within the States of
California, Texas, Louisiana, Minnesota and Florida, engage in, provide
consulting services to, be employed by, lend money to or have any interest in
(whether as a proprietor, partner, director, officer, employee, stockholder,
lender or financer) any corporation, general or limited partnership,
association, limited liability company, sole proprietorship, trust or other
entity or organization, other than Employer, or any of its Affiliates, which is
engaged in a business that directly or indirectly competes with the Business of
Employer; and

(b)    Employee will not, directly or indirectly (i) employ, or permit any
company or business directly or indirectly controlled by Employee to employ, any
Person who is employed by Employer or any of its Affiliates; (ii) interfere with
or attempt to disrupt the relationship, contractual or otherwise, between
Employer, or any of its Affiliates and any of their employees; (iii) solicit or
in any manner seek to induce any employee of Employer, or any of its Affiliates
to terminate his, her or its employment or engagement with Employer, or any of
its Affiliates; or (iv) solicit any customers or customer prospects of Employer
or any of its Affiliates unless such solicitation is not related to the
Business.

(c)    Employee will not use Employer’s Confidential Information to induce,
attempt to induce or knowingly encourage any Customer (as defined below) of
Employer to divert any business or income from Employer, or to stop or alter the
manner in which they are then doing business with Employer.  The term “Customer”
with respect to Employer shall mean any individual or business firm that is, or
within the prior twenty-four (24) months was, a customer or client of Employer,
or whose business was actively solicited by Employer at any time, regardless of
whether such customer was generated, in whole or in part, by the Employee’s
efforts.

 

(d)   Notwithstanding Section 12(a),  Employee shall not be precluded from
purchasing or owning stock in a publicly-held corporation if Employee’s holdings
are less than one percent (1%) of the outstanding capital stock of such
corporation.

13.



Damages For Improper Termination With Cause. 

In the event that the Employer terminates this Agreement and the Employee’s
employment hereunder for “Cause,” but it subsequently is determined by an
arbitrator or a court of competent jurisdiction, as the case may be, that the
Employer did not have Cause for the termination, then for purposes of this
Agreement, the Employer’s decision to terminate shall be deemed to have been a
termination without Cause, and the Employer shall be obligated to pay the
Severance Benefits specified under Section 6(c), and only that amount. 

14.



Arbitration. 

Any controversy or dispute arising out of, based upon, or relating to this
Agreement, its enforcement or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or
arising out of, based upon, or relating in any way to the Employee’s employment
or association with Employer, or termination of the same, including, without
limiting the generality of the foregoing, any questions regarding whether a
particular dispute is arbitrable, and any alleged violation of statute, common
law or public policy, including, but not limited to, any state or federal
statutory claims, shall be submitted to final and binding arbitration in Dallas
County, Texas, in accordance with the JAMS Employment Arbitration Rules and
Procedures, before a single neutral arbitrator selected from the JAMS panel, or
if JAMS is no longer able to supply the arbitrator, such arbitrator shall be
selected from the American Arbitration Association, in accordance with its
National Rules for the Resolution of Employment Disputes (the arbitrator
selected hereunder, the “Arbitrator”).  Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes.  At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based.  Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced

7

 



 

by any court of competent jurisdiction.  The parties acknowledge and agree that
they are hereby waiving any rights to trial by jury in any action, proceeding or
counterclaim brought by either of the parties against the other in connection
with any matter whatsoever arising out of or in any way connected with this
Agreement or the provision of services under this Agreement.  The Employer will
pay the arbitrator’s fees and arbitration expenses and any other costs
associated with the arbitration or arbitration hearing that are unique to
arbitration.  Subject to the provisions of Section 25, the parties shall each
pay their own deposition, witness, expert and attorneys’ fees and other expenses
as and to the same extent as if the matter were being heard in court. 

15.



Representations/Warranties. 

The Employee represents and warrants that he is under no contractual or other
obligation that would prevent him from accepting the Employer’s offer of
employment as set forth herein. 

16.



Entire Agreement. 

This Agreement is intended by the parties to be the final expression of their
agreement with respect to the employment of the Employee by Employer and may not
be contradicted by evidence of any prior or contemporaneous agreement
(including, without limitation any term sheet or similar agreement entered into
between Employer and the Employee).  The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.

17.



No Representations. 

No Person or entity has made or has the authority to make any representations or
promises on behalf of any of the parties which are inconsistent with the
representations or promises contained in this Agreement, and this Agreement has
not been executed in reliance on any representations or promises not set forth
herein.  Specifically, no promises, warranties or representations have been made
by anyone on any topic or subject matter related to the Employee’s relationship
with the Employer or any of their executives or employees, including but not
limited to any promises, warranties or representations regarding future
employment, compensation, benefits, any entitlement to equity interests in
Employer or regarding the termination of the Employee’s employment.  In this
regard, the Employee agrees that no promises, warranties or representations
shall be deemed to be made in the future unless they are set forth in writing
and signed by an authorized representative of the Employer.

18.



Amendments. 

This Agreement may be modified only by agreement of the parties by a written
instrument executed by the parties that is designated as an amendment to this
Agreement. 

19.



Severability and Non-Waiver/Survival. 

Any provision of this Agreement (or portion thereof) which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section 19, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering such provision or any other
provision of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.  No
waiver of any provision or violation of this Agreement by the Employer shall be
implied by the Employer’s forbearance or failure to take action.  The expiration
or termination of the Employment Period and this Agreement shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration or termination.



8

 



 

20.



Successor/Assigns. 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, representatives, executors, administrators, successors,
and assigns, provided, however, that the Employee may not assign any or all of
his rights or duties hereunder except following the prior written consent of the
Employer.  The Employee shall be entitled, to the extent permitted under
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit hereunder following the Employee’s death by giving
written notice thereof.  In the event of the Employee’s death or a judicial
determination of his incompetence, references in this Agreement to the Employee
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

21.



Voluntary and Knowledgeable Act. 

The Employee represents and warrants that the Employee has read and understands
each and every provision of this Agreement and has freely and voluntarily
entered into this Agreement.

22.



Choice of Law. 

This Agreement shall be governed as to its validity and effect by the laws of
the state of Texas without regard to principles of conflict of laws. 

23.



Counterparts. 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but both of which together shall constitute one and the same
instrument.

24.



Notices. 

All notices and other communications necessary or contemplated under this
Agreement shall be in writing and shall be delivered in the manner specified
herein or, in the absence of such specification, shall be deemed delivered when
delivered in person or sent by first-class mail (certified or registered mail,
return receipt requested, postage prepaid), facsimile or overnight air courier
guaranteeing next day delivery, addressed as follows:

 

(a)



if to the Employee, to him at his most recent address in Employer’s records,

(b)



if to the Employer, to:John M. Perisich

Primoris Services Corporation

26000 Commercentre Dr.

Lake Forest, CA  92630

Facsimile: (949) 595-5544

 

with a copy to:Rutan & Tucker
611 Anton Boulevard, Fourteenth Floor
Costa Mesa, California 92626-1931
Facsimile: (714) 546-9035
Attention:  George J. Wall, Esq.

or to such other address as the recipient party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith. 

25.



Attorneys’ Fees. 

In the event that any dispute between the parties should result in litigation or
arbitration, the prevailing party in such dispute shall be entitled to recover
from the other party all reasonable fees, costs and expenses of enforcing

9

 



 

any right of the prevailing party, including without limitation, reasonable
attorneys’ fees and expenses, all of which shall be deemed to have accrued upon
the commencement of such action and shall be paid whether or not such action is
prosecuted to judgment.  Any judgment or order entered in such action shall
contain a specific provision providing for the recovery of attorneys’ fees and
costs incurred in enforcing such judgment and an award of prejudgment interest
from the date of the breach at the maximum rate of interest allowed by law.  For
the purposes of this Section 25: (a) attorneys’ fees shall include, without
limitation, fees incurred in the following:  (i) postjudgment motions; (ii)
contempt proceedings; (iii) garnishment, levy, and debtor and third party
examinations; (iv) discovery and (v) bankruptcy litigation and (b) “prevailing
party” shall mean the party who is determined in the proceeding to have
prevailed or who prevails by dismissal, default or otherwise.

26.



Descriptive Headings; Nouns and Pronouns. 

Descriptive headings are for convenience only and shall not control or affect
the meaning or construction of any provision of this Agreement.  Whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice-versa. 

27.



Non-Qualified Deferred Compensation. 

The parties acknowledge and agree that, to the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the date
hereof.  Notwithstanding any provision of this Agreement to the contrary, in the
event that the Employer determines that any amounts payable hereunder will be
immediately taxable to the Employee under Section 409A of the Code and related
Department of Treasury guidance, the Employer may (a) adopt such amendments to
this Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Employer determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Agreement and/or (b) take such other actions as the Employer determines
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance, including such Department of
Treasury guidance and other interpretive materials as may be issued after the
date hereof.

28.



Waiver of Jury Trial. 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

[signature page follows]



10

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

 

 

 

 

Primoris Services Corporation

 

 

 

 

 

 

By:

/s/ John Perisich

 

 

Name:

John Perisich

 

 

Title:

EVP/CLO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thomas McCormick

 

 

 

/s/ Thomas McCormick, individually

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

